OPINION
DAVIS, Commissioner.
This is an appeal from an order entered in a habeas corpus proceeding in Criminal District Court No. 1, Tarrant County, on July 8, 1975, denying the relief requested.
Appellant contends that the court erred in not ordering the release of appellant for lack of probable cause to believe an offense had been committed.
It has been duly brought to our attention that the appellant is now under indictment for murder in this case. The return of an indictment establishes probable cause as a matter of law. Therefore, the question of probable cause to hold appellant has been rendered moot.1 Ex parte Sellers, Tex.Cr.App., 516 S.W.2d 665; Ex parte White, Tex.Cr.App., 486 S.W.2d 301.
The appeal is dismissed.
Opinion approved by the Court.

. We call attention to Ex parte Johnston, 533 S.W.2d 349 (Tex.Cr.App.1976), holding that the return of an indictment does not render moot an appeal from a habeas corpus proceeding to set or reduce the amount of bail.